       Case 4:18-cv-00223-CDL Document 26 Filed 02/12/19 Page 1 of 5



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                           COLUMBUS DIVISION

PEDRO J. BURGOS,                     *

      Plaintiff,                     *

vs.                                  *
                                             CASE NO. 4:18-CV-223 (CDL)
OPTION ONE MORTGAGE COMPANY,         *
INC. now known as Sand Canyon
Corporation,                         *

      Defendant.                     *


                                 O R D E R

      This action originated in the Superior Court of Muscogee

County in 2013.     In a nutshell, Plaintiff alleged that Defendant,

his mortgage loan originator, fraudulently assigned his security

deed to Wells Fargo Bank and that Wells Fargo later wrongfully

foreclosed on his home.        See generally Compl., ECF No. 1-1 at 3-

27. Plaintiff filed this action against Defendant, seeking damages

and   to   set   aside   the   original   security   deed,   the   recorded

assignment of the security deed to Wells Fargo, and the deed under

power held by Wells Fargo.       Plaintiff did not name Wells Fargo as

a Defendant.

      On August 5, 2013, the Superior Court judge issued an order

of default judgment, concluding that Defendant was properly served

under O.C.G.A. § 14-2-1520(c).1 Based on the default, the Superior


1
  Defendant argues that Plaintiff misled the Superior Court judge into
reaching this conclusion; according to Defendant, there was no proper
       Case 4:18-cv-00223-CDL Document 26 Filed 02/12/19 Page 2 of 5



Court judge declared the original security deed, the assignment to

Wells Fargo, and the deed under power to be “forgeries and null

and void.”   ECF No. 1-1 at 109-113.        Following a bench trial on

damages, the Superior Court judge          issued a “Final Order and

Judgment.”   Order (Oct. 10, 2014), ECF No. 1-1 at 151-156.            The

judge awarded Plaintiff $26,000 in compensatory damages, which was

tripled to $78,000 under Georgia RICO.          The judge also awarded

$100,000 in punitive damages under Georgia RICO.            The case was

closed.   See General Civil Case Final Disposition Form, ECF No. 1-

1 at 150.

     Three years later, on October 10, 2017, Plaintiff filed a

post-judgment motion to set aside the judgment under O.C.G.A. § 9-

11-60(g) based on “clerical errors, mistakes and omissions” and

under O.C.G.A. § 9-11-60(d)(3) based on “nonamendable defect[s]”

on the face of the record.     Pl.’s Mot. to Set Aside J., ECF No. 1-

1 at 158-60.     At some point in the fall of 2017, Wells Fargo

learned of this action.       On June 26, 2018, Wells Fargo filed a

motion to intervene.    On October 3, 2018, the Superior Court judge

scheduled a hearing on the Wells Fargo’s motion and sent notice to

Wells Fargo and Defendant. Defendant asserts that it first learned

of this action from that notice.         Before the scheduled hearing

could take place, Plaintiff sought to withdraw his motion to set



service under O.C.G.A. § 14-2-1520(c) because Plaintiff sent the summons
and complaint to the wrong address even though he knew the correct one.

                                    2
       Case 4:18-cv-00223-CDL Document 26 Filed 02/12/19 Page 3 of 5



aside (which had not been ruled upon) and also filed a notice of

appeal with the Georgia Court of Appeals.              Soon after that,

Defendant removed the action to this Court.

     Plaintiff filed a motion to remand (ECF No. 18) arguing, among

many other things, that removal was improper because there was no

“pending” action in the Superior Court at the time of removal.

The Court agrees.     The removal statue provides: “any civil action

brought in a State court of which the district courts of the United

States have original jurisdiction, may be removed by the defendant

or the defendants, to the district court of the United States for

the district and division embracing the place where such action is

pending.”     28 U.S.C. § 1441(a) (emphasis added).          By the time

Defendant filed its notice of removal, however, there was no

“pending” action in the Superior Court of Muscogee County. Pending

means “[r]emaining undecided; awaiting decision <a pending case>.”

PENDING, Black's Law Dictionary (10th ed. 2014).             The Superior

Court issued a final judgment on October 10, 2014.           The case was

closed.     The time for appeal lapsed.2    Years passed.

     Defendant argues that removal is permitted even after a final

state court judgment.     In some cases, such as when the action is


2 See O.C.G.A. § 5-6-38(a) (stating that a notice of appeal must be filed
“within 30 days after entry of the appealable decision or judgment
complained of”). Although certain post-judgment motions may extend the
time for filing an appeal in Georgia, see id., a motion to set aside the
judgment is not one of them.     MMT Enterprises, Inc. v. Cullars, 462
S.E.2d 771, 773 (Ga. Ct. App. 1995) (overruling cases holding “that a
motion to set aside can extend the time for filing a notice of appeal”).

                                    3
         Case 4:18-cv-00223-CDL Document 26 Filed 02/12/19 Page 4 of 5



removed after a final judgment is entered but before the period

for appeal lapses, that is true.              See Jackson v. Am. Sav. Mortg.

Corp.,    924   F.2d   195,     197   (11th    Cir.    1991    (finding,   without

specifically addressing the issue, that a case was removable under

28 U.S.C. § 1441 where it was removed within the time to appeal

the state court’s final judgment); In re Savers Fed. Sav. & Loan

Ass'n, 872 F.2d 963, 965–66 (11th Cir. 1989) (concluding that

12 U.S.C. § 1730(k)(1)(C) permits the Federal Savings and Loan

Insurance Corporation to remove an action after a final judgment

is entered but before the period for appeal lapses); Ware v.

Fleetboston Fin. Corp., 180 F. App’x 59, 61 (11th Cir. 2006) (per

curiam) (relying on Jackson and In re Savers and concluding that

“the fact that a final judgment was entered in state court does

not preclude removal in this instance,” where the state court

issued a final judgment on January 28, 2005, then the defendant

learned of the action on February 8, 2005 and filed a notice of

removal on February 15, 2005).

     But     Defendant    did    not    point    to    any     binding    precedent

suggesting that removal is permitted years after the final state

court judgment is entered and the time for appeal has lapsed.                     In

the Court’s view, at that point, the state court action is no

longer    “pending,”     and    there    is     no    longer   a   live    case   or




                                         4
       Case 4:18-cv-00223-CDL Document 26 Filed 02/12/19 Page 5 of 5



controversy.”3   If a case is not “pending,” it cannot be removed.

Based on this defect in removal, the Court finds that this action

must be remanded to the Superior Court of Muscogee County under

28 U.S.C. § 1447(c).     Thus, Plaintiff’s motion to remand (ECF No.

18) is granted, and the Clerk is directed to remand this action to

the Superior Court of Muscogee County. The Court declines to award

Plaintiff costs under § 1447(c) because the Court is not convinced

that Defendant completely lacked an objectively reasonable basis

for removing the case. And, Plaintiff’s motion for sanctions under

Federal Rule of Civil Procedure 11 (ECF No. 23) is denied because

the Court is not convinced that Defendant’s removal was frivolous

or in bad faith.

     The following motions are terminated as moot: Defendant’s

Motion to Set Aside (ECF No. 8) and Wells Fargo’s Motion to

Intervene (ECF No. 12).        Nothing in this Order shall prevent

Defendant from seeking to set aside the judgment in the Superior

Court, and nothing in this Order shall prevent Wells Fargo from

pursuing its motion to intervene in the Superior Court.4

     IT IS SO ORDERED, this 12th day of February, 2019.

                                        S/Clay D. Land
                                        CLAY D. LAND
                                        CHIEF U.S. DISTRICT COURT JUDGE
                                        MIDDLE DISTRICT OF GEORGIA

3
  This ruling is certainly not meant to suggest that Defendant may not,
once this case is remanded to the Superior Court, pursue a motion to set
aside the judgment under O.C.G.A. § 9-11-60(d).
4 Based on today’s ruling, the hearing previously scheduled for February

20, 2019 is canceled.

                                    5
